DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. [US20080113745], hereinafter Williams, in view of Karaoguz et al. [US20110159929], hereinafter Karaoguz.
Regarding claim 1, Williams discloses a gaming machine comprising: 
a processor (Fig. 9);
a video controller coupled to the processor (Fig. 9); 
a display device coupled to the video controller (Fig. 9); and
an input device coupled to the processor and receiving an input from a player; wherein the processor initiates a game in response to the input (Fig. 9); 
wherein the display device comprises a rear display panel and a front display panel arranged between the player and the rear display panel, the front display panel comprising an electrochromic display panel that is spaced apart from the rear display panel in a viewing direction of the player (Figure 1A);
wherein the video controller causes the display device to alternate between a first state for displaying a first image on the rear display panel and a second state for displaying a The proximate video display devices 18a and 18b each have the capacity to be partially or completely transparent or translucent”);
wherein in the first state, the video controller displays the first image on the rear display panel and causes the front display panel to be transparent such that the first image is a visible image through the front display panel ([0044], “If all the proximate video display devices are transparent along the line of sight, then a person should be able see through all the video display devices along the line of sight”), wherein in the second state, the video controller displays the second image on the rear display panel and causes the front display panel to be translucent such that the second image is displayed by the rear display panel onto the front display panel as a visible image on the front display panel ([0049], “If used, corresponding portions of touchscreen 16 and light valve 18e along the lines of sight for portions 15 are also translucent or transparent, or alternatively have the capacity to be translucent or transparent in response to control signals from a processor included in the gaming machine. When portions (or all) of the screens for touchscreen 16, video display devices 18a and 18b, and light valve 18e are transparent or translucent, a player can simultaneously see images displayed on the display screen 18a (and/or 18b)--as well as the images displayed on the interior display devices 18c--by looking through the transparent portions 15 of proximate display devices”).
However, Williams does not disclose wherein in the second state, the video controller causes the rear display panel to display the second image with an increased brightness relative to a brightness of the first image, a quantity of the increased brightness being determined so as to compensate for absorption by the front display panel.
Nevertheless, Karaoguz teaches control over the backlight intensity on the display to achieve a uniform brightness level ([0149], “In one example the amount of light emitted by each light source in the second portion of the backlight array to illuminate second portion 2206 of pixel array 2202 is controlled such that it is greater than the amount of light emitted by each light source in the first portion of the backlight array to illuminate first portion 2204 of pixel array 2202. This control scheme may be applied, for example, to cause a three-dimensional image formed by interaction between the pixels in second portion 2206 of pixel array 2202 and an adaptable parallax barrier to appear to have a uniform brightness level with respect to a two-dimensional image formed by interaction between the pixels in first portion 2204 of pixel array 2202 and the adaptable parallax barrier”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming machine disclosed by Williams to have the backlight intensity control as taught by Karaoguz, in order to provide a uniform brightness level for the viewer since in the second state, the front display panel is translucent so higher backlight intensity is needed for the uniform brightness level compared to the first state, wherein the front display panel is transparent.
Regarding claim 4, the combination of Williams and Karaoguz discloses the gaming machine of Claim 1, wherein the front display panel is spaced apart from the rear display panel by a distance sufficient to impart binocular depth information to the player based on an expected viewing distance of the player (Williams, abstract, “The layered displays include a proximate screen and distal video display device that provide actual physical separation between graphics items output by proximate and distal video display devices. This distance provides parallax, which improves three-dimensional perception of video graphics and games by the gaming machine”).
Regarding claim 5, the combination of Williams and Karaoguz discloses the gaming machine of Claim 1, wherein front display panel and the rear display panel are flat and arranged parallel to each other (Williams, Figure 1A).
Regarding claim 6, the combination of Williams and Karaoguz discloses the gaming machine of Claim 1, wherein the first image and the second image are the same image (Williams, [0049], “a player can simultaneously see images displayed on the display screen 18a (and/or 18b)”).
claim 7, the combination of Williams and Karaoguz discloses the gaming machine of Claim 1, wherein the video controller outputs a first video signal and a second video signal to the rear display panel ([0005], “The method additionally includes displaying the game, which changes the first video graphic on the proximate video display device and changes the second video graphic on the distal video display device during the game”).
However, the combination of Williams and Karaoguz does not explicitly disclose that the first video signal and the second video signal are controlled in an alternating pattern in which the first video signal causes the rear display panel to display the first image in first alternating time periods and the second video signal causes the rear display panel to display the second image in second alternating time periods between the first alternating time periods. 
Nevertheless, Williams also teaches using control signals from a processor to control signals for the touchscreen in an alternating pattern ([0049], “If used, corresponding portions of touchscreen 16 and light valve 18e along the lines of sight for portions 15 are also translucent or transparent, or alternatively have the capacity to be translucent or transparent in response to control signals from a processor included in the gaming machine.”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming machine disclosed by the combination of Williams and Karaoguz to have the video signals for the rear display controlled in an alternating pattern, such that the video display would synchronize with the transparent/translucent control of the front display to achieve the best visual effect.
Regarding claim 8, the combination of Williams and Karaoguz discloses the gaming machine of Claim 7, wherein the video controller outputs a control signal to the front display panel that causes the front display panel to be transparent during the first alternating time periods and translucent during the second alternating time periods (Williams, [0049], “If used, corresponding portions of touchscreen 16 and light valve 18e along the lines of sight for portions 15 are also translucent or transparent, or alternatively have the capacity to be translucent or transparent in response to control signals from a processor included in the gaming machine. When portions (or all) of the screens for touchscreen 16, video display devices 18a and 18b, and light valve 18e are transparent or translucent, a player can simultaneously see images displayed on the display screen 18a (and/or 18b)--as well as the images displayed on the interior display devices 18c--by looking through the transparent portions 15 of proximate display devices”).
Regarding claim 9, the combination of Williams and Karaoguz discloses the gaming machine of Claim 1, wherein the display device further comprises a third display panel between the front display panel and the rear display panel, wherein the third display panel comprises an electrochromic display panel (Williams, Figure 1B).
Regarding claim 10, please refer to the claim rejection of claim 1. 
Regarding claim 13, please refer to the claim rejection of claim 4.
Regarding claims 14 and 20, please refer to the claim rejection of claim 5.
Regarding claims 15 -18, please refer to the claim rejection of claims 6-9. 
Regarding claim 19, please refer to the claim rejection of claim 1. 
Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, in view of Karaoguz, further in view of Newton et al. [US20100091012], hereinafter Newton.
Regarding claim 2, the combination of Williams and Karaoguz discloses the gaming machine of Claim 1. However, the combination of Williams and Karaoguz does not explicitly disclose wherein the video controller modifies the first image and/or the second image to provide a monocular depth cue to a viewer of the display device that the first image is located farther away from the player than the second image.
Nevertheless, Newton teaches in a like invention, images can be manipulated to create monocular depth cue for a 3D effect ([0025], “Monocular depth cues can be and are used in any 2D visual display type. To re-create binocular disparity in a display requires that the display can segment the view for the left--and right eye such that each sees a slightly different image on the display”, and [0031], “The current invention relates to such image data and manipulates the image data in the digital domain. The image data, when transferred from a source, may already contain 3D information, e.g. by using dual cameras, or a dedicated preprocessing system may be involved to (re-)create the 3D information from 2D images”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming machine disclosed by the combination of Williams and Karaoguz to have the modification of images to have the monocular depth cue as taught by Newton, in order to provide a better depth effect for the 3D display of the game on the gaming machine to maximize the excitement of the gaming experience.
Regarding claim 3, the combination of Williams, Karaoguz and Newton discloses the gaming machine of Claim 2, wherein the monocular depth cue comprises at least one of occlusion, perspective, motion parallax, shadowing, lighting, and proportion (Newton, [0024], “These cues include relative size, height relative to the horizon, occlusion, perspective, texture gradients, and lighting/shadows”).
Regarding claim 11-12, please refer to the claim rejection of claims 2-3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715